IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00005-CV

CEELLU WILLIAMS,
                                                         Appellant
v.

TEXAS TECH UNIVERSITY HEALTH
SCIENCES CENTER,
                                                         Appellee


                          From the 72nd District Court
                            Lubbock County, Texas
                          Trial Court No. 2013-509,298


                         MEMORANDUM OPINION


      Ceellu Williams was a student in the Doctor of Physical Therapy program at

Texas Tech University Health Sciences Center. She failed a clinical internship course

one summer and successfully repeated it the next summer. She then failed another

clinical internship course. TTUHSC dismissed Williams from the program, without

allowing Williams to repeat the second failed course, based on a policy which provided
in part, “a student may repeat a Clinical Internship course only once during his or her

enrollment in the DPT Program.”

       Williams filed suit against TTUHSC requesting a declaration by the court

interpreting the policy to her benefit and an order permitting her re-enrollment in the

physical therapy program. TTUHSC filed a plea to the jurisdiction alleging immunity.

The plea was granted.

       In two issues on appeal, Williams contends the trial court erred in dismissing her

lawsuit and in failing to give her an opportunity to amend her pleadings. Because the

trial court did not err in granting the plea to the jurisdiction without giving Williams an

opportunity to amend her pleadings, we affirm the trial court’s judgment.

       Sovereign immunity protects the State and its various divisions, such as agencies

and boards, from suit and liability, and governmental immunity provides similar

protection to the political subdivisions of the State, such as counties, cities, and school

districts. Travis Cent. Appraisal Dist. v. Norman, 342 S.W.3d 54, 57-58 (Tex. 2011) (citing

Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex. 2003)). No one disputes

that TTUHSC is afforded the protections of sovereign or governmental immunity.

When dealing with these immunities, the Legislature has been required to express its

intent to waive immunity clearly and unambiguously. Id. (citing Univ. of Tex. Med.

Branch at Galveston v. York, 871 S.W.2d 175, 177 (Tex. 1994) and TEX. GOV'T CODE ANN. §

311.034 (West 2013) (codifying the clear and unambiguous standard)).


Williams v. Texas Tech University Health Sciences Center                             Page 2
       An order which grants or denies a plea to the jurisdiction is reviewed de novo.

See State v. Holland, 221 S.W.3d 639, 642 (Tex. 2007). When such a plea challenges the

pleadings, we determine if the pleader has alleged facts that affirmatively demonstrate

the court's jurisdiction to hear the case. Tex. Dep't of Parks & Wildlife v. Miranda, 133
S.W.3d 217, 226 (Tex. 2004); Tex. Ass'n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446

(Tex. 1993). We construe the pleadings liberally in favor of the plaintiff and look to the

pleader's intent. Id.

       Initially, Williams pled that the policy of the Doctor of Physical Therapy program

at TTUHSC fell within the scope of section 37.004 of the Texas Civil Practice and

Remedies Code (the Uniform Declaratory Judgments Act) because the policy was a part

of a contract Williams had with Texas Tech and was a writing that affected Williams’

rights, status, and legal relationship with Texas Tech. See TEX. CIV. PRAC. & REM. CODE

ANN. § 37.004(a) (West 2008).          Williams also pled a breach of contract claim and

requested damages and attorney’s fees. In response, TTUHSC filed its plea to the

jurisdiction, alleging immunity had not been waived for the declaratory judgment claim

because it was an attempt to control a state action or for the breach of contract and

damages claim.       Williams amended her petition to delete her breach of contract and

damages claim. She still, however, alleged that the policy was a contract between the

parties. Three months later, Williams again amended her petition, this time alleging

that the policy fell under the scope of section 37.003(c) of the UDJA and is a writing that


Williams v. Texas Tech University Health Sciences Center                              Page 3
affects her rights, status, and legal relationship with Texas Tech. See id. § 37.003(c)

(“The enumerations in Sections 37.004 and 37.005 do not limit or restrict the exercise of

the general powers conferred in this section in any proceeding in which declaratory

relief is sought and a judgment or decree will terminate the controversy or remove an

uncertainty.”). Williams also sought an injunction to require TTUHSC to follow the

policy language as interpreted by the court and to credit her for tuition and fees paid for

the semester she was dismissed.

       The UDJA generally permits a person who is interested in a deed, or whose

rights, status, or other legal relations are affected by a statute, municipal ordinance,

contract, or franchise to obtain a declaration of rights, status, or other legal relations

thereunder. TEX. CIV. PRAC. & REM. CODE ANN. § 37.004(a) (West 2008); Tex. Parks &

Wildlife Dep't v. Sawyer Trust, 354 S.W.3d 384, 388 (Tex. 2011). And while the UDJA

waives immunity for certain claims, such as challenges to the validity of a municipal

ordinance or statute, it is not a general waiver of immunity. See TEX. CIV. PRAC. & REM.

CODE ANN. § 37.006(b) (West 2008); Sawyer Trust, 354 S.W.3d at 388; City of El Paso v.

Heinrich, 284 S.W.3d 366, 373 n.6 (Tex. 2009). In other words, there is no general right to

sue a state agency for a declaration of rights. Sawyer Trust, 354 S.W.3d at 388. Thus,

immunity will bar even an otherwise proper UDJA suit that has the effect of

establishing a right to relief against the State or its political subdivisions for which the

Legislature has not waived immunity. Id.


Williams v. Texas Tech University Health Sciences Center                              Page 4
        Williams argues that academic policies are the proper subject of court review. In

support of this argument, she cites to the Amarillo Court of Appeals’ opinion in Ackers

v. City of Lubbock, 253 S.W.3d 770 (Tex. App.—Amarillo 2007, pet. denied). Without

deciding the propriety of the court’s opinion in Ackers, it is distinguishable from the

situation in this appeal.1               In Ackers, the appellant/plaintiff challenged the

constitutionality of a policy of the City of Lubbock. 2 Here, Williams does not challenge

the constitutionality of TTUHSC’s graduate program policy. Accordingly, Ackers does

not apply to Williams’ claim.

        Initially, we note that section 37.003(c) of the UDJA does not relate to the subject

matter of relief covered by the Act. Rather, it pertains to the scope of a court’s general

powers conferred by that particular section of the Act.                       Nevertheless, while an

underlying claim such as Williams’ may be proper under the UDJA against a private

party, it is not proper as to a state agency such as TTUHSC. The Texas Supreme Court

has only found a waiver of immunity under the UDJA where a claim challenges the

validity of a municipal ordinance or statute; that is because the Act requires the joinder

of the entity if the ordinance or statute is challenged. See Heinrich, 284 S.W.3d at 373 n.6.

(“For claims challenging the validity of ordinances or statutes, however, the Declaratory

1 This case was transferred to the Tenth Court of Appeals in Waco, Texas. We must, however, apply the
law of the Court from which the appeal was transferred. TEX. R. APP. P. 41.3. Thus, if Ackers is controlling
precedent on the Seventh court of Appeals in Amarillo, Texas, it is binding on this Court.

2Williams also cites to the United States Supreme Court opinion in Fisher v. Univ. of Tex., ___ U.S. ___, 133
S. Ct. 2411, 186 L. Ed. 2d 474 (2013). Like Ackers, this opinion is distinguishable because the plaintiff
challenged the constitutionality of the University of Texas’ admissions process.

Williams v. Texas Tech University Health Sciences Center                                              Page 5
Judgment Act requires that the relevant governmental entities be made parties, and

thereby waives immunity.”). In this case, Williams has not challenged the validity of a

municipal ordinance or statute. She has only challenged TTUHSC’s interpretation of

one of its policies. Thus, immunity is not waived under the UDJA as to Williams’ claim.

       Because there is no waiver of immunity for Williams’ claim regarding TTUHSC’s

policy interpretation, TTUHSC is immune from suit.             Further, Williams’ pleading

defects cannot be cured. Simply pleading more facts in support of her claim will not

overcome TTUHSC’s immunity from suit. See Tex. A&M Univ. Sys. v. Koseoglu, 233
S.W.3d 835, 840 (Tex. 2007). The entirety of her complaint involves the resolution of the

interpretation of the school policy. Accordingly, the trial court did not err in granting

TTUHSC’s plea to the jurisdiction without giving Williams an opportunity to amend

her pleadings. Williams’ issues on appeal are overruled.

       The trial court’s judgment is affirmed.




                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 21, 2015
[CV06]




Williams v. Texas Tech University Health Sciences Center                            Page 6